Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group II (claims 2-7) in the reply filed on 4/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 2 is objected to because of the following informalities: claim 2 in line 4 should recite 
--providing a lysis agent suitable for measuring white blood cells—or –providing a lysis agent suitable for counting white blood cells--, in place of “providing a lysis agent suitable for white blood cells”. Such clarification would make it clear that the lysis agent is not to lyse the white blood cells, but is intended for use in measuring or counting white blood cells. While Examiner understands what Applicant intended, clarification of the claim language would be better for the record. Appropriate correction is required.
	Claim 2 is objected to because of the following informalities: claim 2 in line 6, “providing a lysis agent for hemoglobin” should be replaced with –providing a lysis agent for lysing hemoglobin—in order to make the language more clear. While Examiner understands what Applicant intended, clarification of the claim language would be better for the record. Appropriate correction is required.
	Claim 5 recites “a lysis agent suitable for white blood cells” should be replaced with –a lysis agent suitable for white blood cell analysis— or –a lysis agent suitable for white blood cell measurement--. While Examiner understands what Applicant intended (based on disclosures in paragraph 0100 for example), clarification of the claim language would be better for the record. Appropriate correction is required.
	In claim 7, “SLS” should be replaced with –sodium lauryl sulphate (SLS)—in order to make the claim more clear. (See Applicant’s specification in paragraphs 0014 and 0103. )
	In claim 7, line 2, “channelis” should be –channel is--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, in the abstract, recites a “method for performing full blood count”. However, the body of claim 2 recites a lysis agent suitable for [measuring] white blood cells, and a lysis agent [for lysing] hemoglobin, and a step of measuring white blood cell count, and a step of performing measurements for determining properties of red blood cells. 
The abstract appears to contradict the body of the claim since a “full blood count” appears to encompass counts of all white blood cells and all red blood cells in the sample, but the body of the claim includes a lysis agent that encompass lysis of red blood cells (see support in the specification in paragraphs 0013 and 0014). Clarification is requested. For examination purposes, claim 2 is interpreted as if the abstract recites a method for performing blood counts.
Claim 2, line 5 recites “a quench solution”. It is not clear in the claim or specification as to what the quench solution quenches. Clarification is requested. For examination purposes, the quench solution is interpreted to mean a solution that quenches or stops the lysis agent from further lysing action.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080287830 (hereinafter “Voeller”) and further in view of US 5,155,044 (hereinafter “Ledis”).
               The following disclosure by Voeller  are relevant to Applicant’s claims 2 and 4.
               Voeller discloses use of a device that provides full blood cell count (see abstract).
               Voeller discloses an apparatus and a method of counting red blood cells, and counting white blood cells, independently or simultaneously (para. 0009).
The method disclosed by Voeller comprises the steps of pressing a pad on the apparatus which comprises microneedles capable of drawing blood, applying pressure to the same or a different pad to generate a pumping force which carries the blood sample through the device where it is combined 
with a reagent, separated into channels which separately carry white and red blood cells respectively across a counting means comprising counting sensors.  The sensors provide data to a logic chip embedded within the apparatus which outputs a signal readable on the apparatus, indicating the resultant white and red blood cell counts. Paragraph 0010.
Additional components may include a variety of collection chambers and bulbs, backflow check valves, logic chips, and microchannels to conduct fluid from the initial blood sample to the single cell capillaries which carry the cells to be counted into the blood cell counting channel. Paragraph 0027.
               Reagents are either already present in the reagent mixing bulb or are moved into the reagent mixing bulb from reagent holding chambers via the same force applied from the bladder, such that 
as the blood sample enters the reagent mixing bulb, it is mixed with the reagents.  These reagents dilute the sample to achieve the proper viscosity and composition for the blood cells to flow into the capillary like blood cell counting channels 17 in a later stage of the apparatus and method.  The reagents may also accomplish such tasks as cleaning the sample, and removing platelets, serum proteins, and additional whole blood components other than the red and white blood cells. Paragraph 0031.
              The blood and reagent mixing bulb passes the now treated sample to a pair of blood cell filtration elements 19 comprising filters such as for example nanofilters designed for filtering red and white blood cells.  Passage from the blood and reagent mixing bulb into the pair of blood cell filtration elements may also trigger a signal from the logic chip 27 to illuminate the clean sample indicator 7.  In one embodiment, one of the pair of filtration elements allows only white blood cells to pass, while the other allows only red cells to pass.  The filtration elements may accomplish this task by any means known in the art, such as size filtration, adhesion, antibodies directed to the respective cell types, color, orientation, texture, or the like.  The initial sample is thereby split in two; one portion passing through a filtration element which allows only red cells to pass, while the other portion passing through a filtration element which allows only white cells to pass.  The reagent mixing bulb may itself provide the splitting of the sample into two fractions by having two chambers, each of which provides the reagents necessary for filtering the desired cell type.  Alternatively, the reagent mixing bulb may comprise a single chamber which adds reagents and yields a treated sample, which treated sample then splits into each of the pair of filtration elements.  The filtration elements are then provided with the means of filtering the desired blood cell type.  Each of the pair of filtration elements passes their respective treated samples to one of a pair of blood cell collection chambers 18.  Each of these chambers passes their respective samples into blood cell counting channels 17, which may be sized to allow only a single file line of cells to occupy the channels. Paragraph 0032.
The volume of treated sample reaching the counting channels is fixed while the number of cells present therein is directly proportional to the concentration of blood cells in the original sample, thus, the number of cells reaching the blood cell counting channels provide a direct measurement of the number of cells present in the original blood sample.  Paragraph 0033. 
As shown in FIG. 3, the distal portion of the blood cell counting channels is positioned adjacent to cell counting sensors, which may be for example a linear array of charge-coupled devices (CCDs) 26. Paragraph 0034. 
In one embodiment, an apparatus and method are provided which count red blood cells.  Instead of a pair of channels conducting the flow of the blood sample to the blood cell counting channels, in this embodiment only a single channel is employed.  This channel narrows in the same fashion as the red blood cell channel in the embodiment counting both red and white blood 
cells, however, white blood cells are simply collected in a white blood cell collection device, filtered out of the flow via a filter based on size, or removed from the sample during mixing in the blood and reagent mixing bulb 20 by reagents adapted to lyse white blood cells.  Thus, the only blood cells 
reaching the blood cell counting channel are red blood cells.  This embodiment thus allows for the counting of red blood cells only. Paragraph 0042
               In another embodiment, an apparatus and method are provided which count white blood cells.  Instead of a pair of channels conducting the flow of the blood sample to the blood cell counting channels, in this embodiment only a single channel is employed.  This channel narrows in the same fashion as the white blood cell channel in the embodiment counting both red and white blood cells, however, red blood cells are simply collected in a red blood cell collection device, or removed from the sample during mixing in the blood and reagent mixing bulb 20 by reagents adapted to lyse red blood cells.  Thus, the only blood cells reaching the blood cell counting channel are white blood cells.  This embodiment thus allows for the counting of white blood cells only. Paragraph 0043.
As to claim 2, Voeller discloses a method for performing full blood count (see para. 0009 and 0010), the method comprising: 
providing a blood sample to a first and second measurement channel of a microfluidic device, the first and second measurement channel being separated from each other.
(See paragraph 0010 disclosing channels which separately carry white and red blood cells respectively across a counting means comprising counting sensors, which indicate white and red blood cell counts.) 
(See also paragraph 0027 disclosing microchannels to conduct fluid from the initial blood sample to the single cell capillaries which carry the cells to be counted into the blood cell counting channel) 
(See also paragraph 0032 disclosing two chambers, each of which provides the reagents necessary for filtering the desired cell type, i.e., red blood cells and white blood cells.  disclosing respective channels for counting white blood cells and red blood cells). It is understood from the disclosure of this embodiment in paragraph 0032 that the respective samples are passed into blood cell counting channels (17), since this occurs for the other embodiment that uses filters instead of reagents (see para. 0032). The Voeller channel for white blood analysis is equivalent to Applicant’s claimed first channel. The Voeller channel for red blood cell analysis is equivalent to Applicant’s claimed second channel. See also paragraph 0034 of Voeller disclosing that the distal portion of the blood cell counting channels is positioned adjacent to cell counting sensors. Thus the Voeller channels are measurement channels.
Also regarding claim 2, Voeller discloses providing a lysis agent suitable for white blood cells to the blood sample in the first channel. See paragraph 0031 disclosing that reagents may also accomplish such tasks as cleaning the sample, and removing platelets, serum proteins, and additional whole blood components other than the red and white blood cells. 
              Also, regarding claim 2, Voeller discloses that at the end of the first channel, there is a step of performing measurements for determining white blood cell counts, and at the end of the second channel performing measurements for determining properties of red blood cells. See paragraphs 0010, 0027, 0032, 0034, which have been discussed above.
However, Voeller does not teach the following steps:
               providing a quench solution to the blood sample in the first channel, and
               providing a lysis agent for hemoglobin to the blood sample in the second channel.
	Ledis however teaches the following.
  	Ledis discloses a method and reagent system for identification and/or analysis of leukocytes from a whole blood sample. In one embodiment, the lytic reagent can contain formic and acetic acid, with the formic acid comprising the major component thereof and the acetic acid being present in only minor quantities, (if at all). This reagent system is used to selectively effect stromatolysis of red blood cells and create subtle modifications to the leukocyte population to enable their automated differentiation into five (5) sub-populations.  The advantage of this reagent system is the speed at which it is able to effect the objectives (generally less than 10 seconds at room temperature) and the ability to further differentiate the leukocyte population (notably, the granulocyte population).  Following stromatolysis, a quenching agent is added to retard the reactivity of the lytic reagent system and, thus, inhibit any further dramatic changes to the leukocyte population.  The treatment of the whole blood sample in the foregoing manner is further unique in that the leukocyte fraction of the sample has retained its characteristic immunochemical response. See abstract.
 	Ledis further discloses that a quench which is suitable for use in conjunction with a lytic reagent composition of the invention can, and usually will, contain any combination of at least two of the following four ingredients: sodium chloride, sodium sulfate, sodium bicarbonate, sodium carbonate; and, in addition, sodium azide as a preservative.  The effectiveness of the quench upon the lytic reagent in the context of this invention is determined by its ability to rapidly reduce the lytic activity of the formic acid, acetic acid and the mixtures of formic and acetic acid.  [The quench solution can be provided for] essentially complete neutralization of the acidity of the lysed sample. Components of the sample (i.e. fibrin and platelets) are pH sensitive and can form aggregates under acidic conditions which can potentially interfere with differential analysis (i.e. noise). See column 9, lines 3-53.
	As to claim 2, it would have been obvious to one skilled in the art to provide in the Voeller invention a quench solution as taught by Ledis since Ledis teaches that the disclosed quench solution provides the benefit of rapidly reducing the lytic activity of a lytic reagent such as formic acid or acetic acid or a mixtures of formic and acetic acid, which would inhibit any further dramatic changes to the leukocyte population, such that the leukocytes can retain their characteristic immunochemical response (see abstract). Ledis further teach a motivation of providing a quench solution since it reduces noise during white blood cell detection (see column 9, lines 3-53). One skilled in the art would have had reasonable expectation of success since both inventions of Voeller and Ledis include detection of white blood cells, and Voeller further teaches that the white blood cells are directed to a separate channel from red blood cells and can be provided with reagents for white blood cell counts.
	As to claim 4, Voeller teaches that the cell counting sensors may be for example a linear array of charge-coupled devices (CCDs) 26. See paragraph 0034. Examiner notes that CCD’s inherently provide optical measurements.
              As to claim 5, Voeller is silent as to providing a lysis reagent suitable for white blood cells [measurement] to the blood sample in the first channel is performed by providing a mixture of formic acid and saponin.
	Ledis teaches use of formic acid as a lytic agent as discussed above.
	Regarding saponin, Ledis further teaches the following in column 6, line 37 to column 7, line 2. 
	In one of the preferred embodiments, the reagent system can contain saponin in addition to the lytic reagent.  The addition of saponin to the reagent system is optional and generally only appropriate where the clinician is monitoring certain parameters of the leukocyte sub-populations other than by photooptical or immunochemical techniques.  The addition of appropriate quantities of saponin to the lytic reagent system is effective in its ability to reduce the size of red cell fragments so as to prevent their interference in determination of certain leukocyte parameters by measurement of electrical opacity and/or Coulter volume utilizing the techniques described in Coulter U.S.  Pat.  Nos.  2,656,508 and 3,502,974. In brief, the technique involves the measurement of cell volume utilizing radio frequency current (RF) and DC field excitation.  By generating a particle sensing field with both a low frequency or direct current (DC) and radio frequency (RF) current excitations, two or more interrelated output signals can be derived from passage of a single particle (i.e. leukocyte) through an electric field.  The value derived from this output signal is termed "relative opacity", which is unique for each sub-population of leukocyte.  The addition of saponin to the lytic reagent reduces the size of the red blood fragments to a point where they will not interfere with or themselves cause, the derivation of an output signal indicative of a species of leukocyte. See Ledis column 6, line 37 to column 7, line 2. 
	It would have been obvious to one skilled in the art to provide saponin in addition to a lytic reagent in the Voeller invention in order to reduce the size of red cell fragments so as to prevent their interference in determination of certain leukocyte parameters especially in detection techniques other than photooptical or immunochemical techniques, as taught by Ledis. 
	As to claim 6, Voeller does not disclose providing a quench solution to the blood sample in the first channel by providing a solution of sodium chloride and sodium bicarbonate.
The motivation to provide a quenching solution has been discussed above (see discussion of claim 2 and see teachings of Ledis). Ledis also discloses that the quench which is suitable for use in conjunction with a lytic reagent composition can contain any combination of at least two of the following four ingredients: sodium chloride, sodium sulfate, sodium bicarbonate, sodium carbonate; and, in addition, sodium azide as a preservative. See column 9, lines 3-53.
	
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080287830 (hereinafter “Voeller”) and further in view of US 5,155,044 (hereinafter “Ledis”), as applied to claim 2 above, and further in view of US 20020098589 (hereinafter “Crew”).
             As to claim 3, Voeller and Ledis, discussed above, do not disclose that determining white blood cell counts is performed by impedance measurements.
	Examiner notes that Voeller discloses charge-coupled devices (CCDs) as an example of cell counting sensors (para. 0034), but Voeller does not limit the type of cell counting sensors that can be used. 	
	Moreover, Crew teaches a sensor that uses impedance to perform white blood cell counts. Crew teaches that measurements of d.c.  impedance volume, light scattered by the cells within the sample suspension and electrical conductivity and a normalized parameter known as opacity (r.f.  conductivity divided by d.c.  impedance) are recorded.  Based on this more advanced chemistry method and these physical and electronic sensors within the analyzer system, at least one to as many as five different subpopulations of white blood cells, based on the cellular structure and function, may be produced in a more advantageous manner. See paragraph 0035.
	It would have been obvious to one skilled in the art to use an impedance sensor in the modified Voeller invention as a known alternative sensor for white blood cell detection, as taught by Crew. Also, when the impedance sensor is provided in addition to other sensors, it allows for white blood cell subpopulation differentiation as taught by Crew, thus providing another reason for modifying the Voeller invention.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080287830 (hereinafter “Voeller”) and further in view of US 5,155,044 (hereinafter “Ledis”), as applied to claim 2 above, and further in view of US 20040048386 (hereinafter “Wu”) and 6,509,192 (hereinafter “Young”).
               As to claim 7, Voeller and Ledis, which have been discussed above, fails to disclose that providing a lysis agent for hemoglobin to the blood sample in the second channel is performed by performed by providing a solution of SLS [sodium lauryl sulphate] in phosphate buffered saline.
	However use of SLS in phosphate buffered saline would have been obvious to one skilled in the art based on the teachings of Wu and Young as follows.
	Wu teaches in paragraph 0009 a method of determining the hemoglobin content of a whole blood sample.  The method includes: combining a predetermined amount of the whole blood sample with a predetermined amount of a cyanide-free lyse solution to form a mixture, measuring a level of light absorbance of the mixture at a wavelength of about 540 nm, and calculating the hemoglobin content of the whole blood sample. A mixture of surfactants is used as part of the lyse solution to effectively lyse the red blood cells without damage to the white blood cells, the surfactants including preferably sodium lauryl sulfate.  The lyse solution is aqueous based and preferably the aqueous medium is selected from water, saline solution, and buffered saline solution and other similar suitable aqueous solutions that should be known to one of skill in the art.  
	Thus Wu teaches use of sodium lauryl sulfate [SLS] in a buffered saline solution as part of the lyse solution for determining hemoglobin content of a whole blood sample. It would have been obvious to one skilled in the art to utilize to further modify the Voeller invention to include sodium lauryl sulfate in a buffered saline solution as the lyse solution in the second channel in order to determine hemoglobin content of a whole blood sample, as taught by Wu.
	However while Wu suggests use of a buffered saline solution, Wu does not specifically disclose phosphate buffered saline solution as the particular type of buffered saline solution.
	Young however teaches preparation of hemoglobin and blood cells in a phosphate buffered saline solution (col. 14, lines 17-19). It would have been obvious to one skilled in the art to utilize known types of buffered saline solution, such as phosphate buffered saline solution as shown by Wu, as the particular type of buffered saline solution that can be used in the modified Voeller invention. One skilled in the art would have had reasonable expectation of success since Young teaches that it is a type of buffered saline solution and that it is a suitable solution for carrying hemoglobin and blood cells.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,191,054 (from application 13/146,324, with overlapping inventor(s)). The present application is a result of a restriction requirement during prosecution of application 13/146,324.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641